Just. Oliver.

Whether this is a reasonable Cut tom must first be considered. I think it is. I think, too, it appears to be a Custom.

Just. Cushing.

This Case is very different from what it is at Home; ’tis there the universal Usage, which makes it the Supposition of every Party at first; and, as a Person purchasing Goods without any special Promise is supposed to promise the Pay*109ment of the Customary Price, so he is supposed to engage to pay the customary Allowance for Forbearance; but here, however reasonable it may be, it is yet otherwise, nor is it implied in the Contract.

Ch. Justice.

This Case is of much Importance to the Community. ’Tis agreeable to natural Equity that Interest should be allowed; and I am glad it is growing into a Custom; but the Rule is that both Parties ought at the Time of contracting to understand it so, and I doubt whether it is so general as that it can be supposed in this Case.

The Jury did not allow Interest.

N. B. The Superiour Court now altered, and the Sitting, instead of being the third Tuesday of February and third Tuesday of August, is the second Tuesday in March and last Tuesday in August. March 12, A. D. 1765. (1)

(1) Prov. St. 5 G. 3, c. 6, Mass. Perpet. Laws, 481.